In a negligence action to recover damages for wrongful death, etc., plaintiff appeals from a judgment of the Supreme Court, Rockland County, entered July 15, 1976, which is in favor of defendants, upon the trial court’s dismissal of the complaint at the close of plaintiffs’ case, at a jury trial. Judgment reversed, on the law, without costs or disbursements, and new trial granted. No questions of fact were presented on this appeal. We have examined this record to ascertain whether there is any evidence from which a finding that defendants were negligent may reasonably be inferred. We conclude that a prima facie case was established and that the case should have gone to the jury. This conclusion is bolstered by the fact that in a death action a plaintiff is not held to as high a degree of proof as in a case where an injured plaintiff is able to testify at the trial (Noseworthy v City of New York, 298 NY 76). Martuscello, J. P., Suozzi, Rabin and Gulotta, JJ., concur.